Citation Nr: 0829164	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In July 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the veteran claimed during his July 2008 
hearing that he has meniscal and cartilage tears related to 
service.  Such matter has not been adjudicated by the RO.  In 
this regard, the decision on appeal addressed only his 
service connected arthritis, the original diagnosis for which 
service connection was established.  Thus, the claim is 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's right knee arthritis does not manifest in 
ankylosis, recurrent subluxation or lateral instability, 
range of motion on flexion limited to 30 degrees, or range of 
motion on extension limited to 15 degrees.

2.  The veteran's left knee arthritis does not manifest in 
ankylosis, recurrent subluxation or lateral instability, 
range of motion on flexion limited to 30 degrees, or range of 
motion on extension limited to 10 degrees.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007). 

2.  The criteria for an evaluation in excess of 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a July 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing his symptoms, and/or to 
submit his own statement completely describing his symptoms, 
their frequency and severity, and any additional disablement 
his condition causes.  The letter also informed the veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms has on his employment and daily life.  The 
letter further notified the veteran of the evidence needed to 
establish an effective date.  The February 2007 statement of 
the case provided the rating criteria pertaining to his 
knees.  The case was last readjudicated in February 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, VA 
examination reports, private medical records and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting medical 
evidence and describing the impact of his disability on his 
daily life and employment to VA examiners and during his 
hearing.  Thus, the veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881; see also Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service treatment records reveal the veteran was seen in 
service for left knee strain.  At that time there was no 
evidence of ligament laxity and McMurray's test was negative.  
A VA examination in 1972 revealed no abnormal clinical 
findings, but an x-ray revealed arthritic changes.  Service 
connection was awarded for arthritis of both knees.  

Currently, the veteran is assigned 10 percent ratings for 
arthritis in the right and left knees under Diagnostic Code 
5010 for arthritis, due to trauma - which is to be rated 
under Diagnostic Code 5003 for arthritis, degenerative.  
Under Diagnostic Code 5003 degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  With any form of 
arthritis, painful motion is an important factor.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).
 
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's bilateral knee arthritis more 
closely approximates the criteria for the current 10 percent 
ratings.  In support of this finding, the Board notes the 
following evidence of record.

A June 2006 VA treatment record indicates the veteran was 
given knee braces and he complained of chronic pain, rating 
it 8 out of 10 in his legs.

The veteran was afforded a VA examination during August 2006.  
The veteran reported that pain was present all the time with 
a 9 out of 10 pain at the time of the examination; stiffness 
and giving way of each leg; there were no true flare-ups but 
he was more stiff in the morning; symptoms were worse in the 
winter; there was no subluxation or dislocation; and the 
veteran had no knowledge of gout, rheumatoid arthritis, or 
other inflammatory arthritis.  The veteran reported the 
affect on his occupation as being that his knees hurt when 
sitting in his truck for long periods of time and he was 
concerned about not passing his company physical examination.  
Concerning his activities of daily living, the veteran 
indicated that he did as little as possible around the house 
and he had limited interaction at parks and in sporting 
events with his daughter; also, he indicated that he could 
not walk long distances.  The examiner reported the veteran 
was wearing neoprene knee supports and had an antalgic gait 
to the left.  The veteran's range of motion was 0 degrees at 
extension bilaterally; left knee flexion 0-105 degrees, 
repeated was from 0-100 degrees, limited by pain; right knee 
flexion 0-105 degrees, repeated was from 0-105 degrees, 
limited by pain.  The examiner reported very mild crepitus 
bilaterally on flexion and extension; normal ligamentous 
stability to varus and valgus stress in neutral and in 30 
degrees of flexion; Lachman's and drawer tests were negative; 
McMurray's test, which is only with flexion to 90 degrees, 
limited by pain.  The examiner reported 2003 x-rays indicated 
mild degenerative arthritis.  The examiner's impression was 
mild degenerative arthritis and his comment was that several 
of the motions were repeated without change and that there 
was no clinical evidence of reduced range of motion or 
flexion with repetition and also there were no true flare-
ups. 

The veteran's private physician, Dr. M, submitted an MRI 
report from November 2006 indicating that the veteran had 
mild degenerative changes of the left knee.  Dr. M also 
submitted a letter dated in December 2006, indicating that 
the veteran's left knee was worse than his right and that he 
had significant problems with ambulation, activities of daily 
living and work secondary to pain in his knees.  This letter 
also indicated that the veteran had range of motion from 0-
130 degrees and crepitation with range of motion; also the 
McMurray, stress and compression tests of both knees were 
reported as being painful.  A January 2007 letter indicated 
that he had synvisc injections bilaterally.  Dr. M indicated 
the veteran had full extension and flexion to 130 degrees 
with a bilateral genu varum deformity (bow-leggedness).  Also 
submitted is an opinion letter dated in August 2007 and 
medical records.  The letter discussed the veteran's meniscus 
tears, already indicated in the Introduction as not within 
the Board's jurisdiction.  Dr. M indicated that the veteran's 
knee problems interfered with his ability to perform 
activities of daily living. 

The veteran was afforded an additional VA examination during 
October 2007.  The examiner indicated the veteran always wore 
knee braces and that there were no constitutional or 
incapacitating episodes of arthritis.  The veteran was 
reported as being able to stand for 15-30 minutes and able to 
walk one-fourth of a mile.  The veteran's reported symptoms 
included no deformity; no giving way; instability and 
stiffness in the left knee; daily locking in the right knee; 
severe weekly flare-ups; inflammation in the left knee and 
severe limitation of motion for one-two days during flare-
ups.  On objective examination, the veteran's gait was 
normal.  His range of motion was 0-105 degrees of flexion and 
extension in the left knee with pain and no additional loss 
of motion on repetitive use; in the right knee range of 
motion was reported at 0-125 degrees of flexion and extension 
with no additional loss of motion on repetitive use.  There 
was no inflammatory arthritis and no joint ankylosis.  The 
examiner reported there was a bony joint enlargement; 
crepitus; painful movement; abnormal motion, and grinding; 
but no clicks, snaps or instability.  The veteran was 
diagnosed with left knee arthritis and a medial meniscus tear 
resulting in decreased mobility, problems with lifting and 
carrying, lack of stamina, weakness or fatigue and pain.  The 
veteran's right knee arthritis resulted in decreased 
mobility, problems with lifting and carrying, lack of 
stamina, weakness or fatigue and pain.

The veteran indicated during his hearing with the undersigned 
Veterans Law Judge that his knees locked up while he was 
sitting and that sometimes it was difficult to start walking 
again.  He also indicated that he had a hard time going up 
and down steps.  The veteran also indicated that his knee 
arthritis made his job as a truck driver difficult due to the 
physical exertion needed to handle the clutch.  Also, the 
veteran reported he received approximately two steroid shots 
and three Syntec shots on a yearly basis from his private 
physician.

As noted above, the veteran's traumatic arthritis is to be 
rated under the Diagnostic Code for degenerative arthritis.  
Moreover, degenerative arthritis is rated based on limitation 
of motion.  The evidence shows that the range of motion of 
the veteran's knees, including any limitation of motion due 
to pain, is currently at the noncompensable level.  SeeDeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Even considering the 
veteran's complaints of pain experienced in his knees, the 
veteran does not meet the criteria for a disability rating 
under Diagnostic Code 5260 or 5261.  Moreover, as a 
compensable rating is not warranted under either code, it 
therefore follows that separate ratings under Diagnostic 
Codes 5260 and 5261 are not warranted.  See VAOPGCPREC 9-
2004.
 
There has been no objective evidence of recurrent subluxation 
or lateral instability.  Thus, entitlement to a higher rating 
under Diagnostic Code 5257 is not warranted.  Further, as 
instability is not shown, a separate rating for arthritis and 
instability cannot be assigned.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98. 
 
In summary, the weight of the evidence demonstrates that the 
objective findings and the veteran's subjective complaints 
regarding his bilateral knee arthritis are adequately 
addressed by the 10 percent ratings presently assigned.  
Thus, the criteria for higher evaluations have not been more 
nearly approximated.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the veteran's knees.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, as well as providing for additional 
or more severe symptoms than currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to an increased rating for right knee arthritis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for left knee arthritis, 
currently evaluated as 10 percent disabling, is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


